DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.												As to claim 13, the limitation “a shape of an undercut” appears to be shown in FIG. 2D’ as disclosed in lines 10-14 on page 9. However, independent claim 9 already recites “forming grooves (650)” shown in FIG. 6B and has an oblique wall surface as disclosed and recited in claim 17. It is not clear how the undercut shape is formed when the grooves having the oblique wall surface are also formed. Thus, the limitation renders the claim indefinite and clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12, 14, and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0075467 A1 to Bae et al. (“Bae”) in view of U.S. Patent Application Publication No. 2014/0285989 A1 to Kubota et al. (“Kubota”).									As to claim 9, although Bae discloses a method for fabricating an electronic structure, comprising: disposing (FIG. 4A) at least one electronic component (23) on a carrier (21) and electrically connecting the electronic component (23) to the carrier (21); forming (FIG. 4A) a plurality of conductive elements (25, 27) on the carrier (21); forming (FIG. 4B) on the carrier (21) an encapsulation layer (22) encapsulating the electronic component (23) and the plurality of conductive elements (25, 27); removing (FIG. 4C) a portion of the encapsulation layer (22) and a portion of the plurality of conductive elements (25, 27) to expose one end (255, 275) of each of the plurality of conductive elements (25, 27) from the encapsulation layer (22); forming (FIG. 4D) grooves (223, 225) corresponding to end surfaces of the conductive elements (25, 27), respectively, on a surface of the encapsulation layer (22); forming (FIG. 4E) a conductive material (26) on the end surface of each of the conductive elements (25, 27) exposed from the encapsulation layer (22); and after forming (FIG. 4E) the conductive material (26), the plurality of conductive elements (25, 27) has a protruding portion (252, 272) protruding from an outer surface (221) of the encapsulation layer (22), the encapsulation layer (22) has a plurality of concave portions (accommodating 25 and 27) corresponding in position to the plurality of conductive elements (25, 27), respectively, each of the plurality of conductive elements (25, 27) is in contact with or in no contact with corresponding one of the concave portions (accommodating 25 and 27), and each of the plurality of the concave portions (accommodating 25 and 27) has a substantially circular arc-shaped (See Fig. 4, ¶ 0039-¶ 0045), Bae does not further disclose forming a concave slot on the end surface of each of the conductive elements; forming the conductive material within the concave slot; and after forming the conductive material within the concave slot, performing a reflow process, such that each of the plurality of conductive elements has the protruding portion protruding from the outer surface of the encapsulation layer.										However, Kubota does disclose forming (FIG. 4, FIG. 5, FIG. 7) a concave slot (411) on the end surface of each of the conductive elements (41A); forming (FIG. 9) the conductive material (42A) within the concave slot (411); and after forming (FIG. 9) the conductive material (42A) within the concave slot (411), performing (FIG. 10) a reflow process, such that each of the plurality of conductive elements (4, 41A) has the protruding portion (42) protruding from the outer surface of the encapsulation layer (7) (See Fig. 1, Fig. 4, Fig. 5, Fig. 7, Fig. 9, Fig. 10, ¶ 0030, ¶ 0031, ¶ 0037, ¶ 0040, ¶ 0042, ¶ 0044-¶ 0047, ¶ 0050-¶ 0052).									In view of the teaching of Kubota, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bae to have forming a concave slot on the end surface of each of the conductive elements; forming the conductive material within the concave slot; and after forming the conductive material within the concave slot, performing a reflow process, such that each of the plurality of conductive elements has the protruding portion protruding from the outer surface of the encapsulation layer because the concave slot provides increased integration and mechanical strength against external force by increasing the contact surface between the conductive material and the conductive elements (See ¶ 0050-¶ 0052).										As to claim 10, Bae further discloses wherein the carrier (21) has a first side and a second side opposing the first side, and the encapsulation layer (22) and the plurality of conductive elements (25, 27) are disposed on the first side and/or the second side (See Fig. 4).													As to claim 11, Bae further discloses wherein the conductive elements (25, 27) are in partial contact with or in no contact with the encapsulation layer (22) (See Fig. 4).		As to claim 12, Bae further discloses wherein the wall surface of each of the concave portions (accommodating 25 and 27) is substantially ball-shaped (See Fig. 4).		As to claim 14, Bae discloses further comprising bonding a circuit board (¶ 0044) or a packaging structure to the protruding portions (252, 272) of the plurality of conductive elements (25, 27) (See ¶ 0044).								As to claim 16, Bae further discloses wherein the groove (223, 225) is integrated with corresponding one of the concave portions (accommodating 25 and 27) (See Fig. 4). 													As to claim 17, Bae further discloses wherein the groove (223, 225) has an oblique wall surface (See Fig. 4).
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Yu (US 2014/0353821 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815